Case: 2:21-cv-00096-WOB-CJS Doc #: 11 Filed: 08/19/21 Page: 1 of 8 - Page ID#: 309



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             NORTHERN DIVISION


 CIVIL ACTION NO. 2:21CV96 (WOB-CJS)


 JASON OSWALD, ET AL.                                          PLAINTIFFS


 VS.                     MEMORANDUM OPINION AND ORDER


 GOVERNOR ANDY BESHEAR                                         DEFENDANT

                                 Introduction

       This   lawsuit    is   brought    by   parents    on   behalf    of   their

 children, who are students at St. Joseph Elementary School, a

 Catholic parochial school in Cold Spring, Kentucky. Plaintiffs

 challenge the legality of an Executive Order issued by Governor

 Andy Beshear on August 10, 2021, which requires all teachers,

 staff,   students,     and   visitors   in   Kentucky    schools      (preschool

 through grade 12) to wear face masks while indoors, regardless of

 vaccination status.1

       The Court will explain in more detail below the background to

 this dispute and the bases for plaintiffs’ claims. Recognizing the

 urgency of this matter, however, the Court is issuing an initial

 opinion as expeditiously as possible.




 1 That Executive Order may be found in the electronic record of
 this case at Doc. 6-3, pp. 7-11.
Case: 2:21-cv-00096-WOB-CJS Doc #: 11 Filed: 08/19/21 Page: 2 of 8 - Page ID#: 310



       Plaintiffs initially filed this case in Campbell Circuit

 Court in Campbell County, Kentucky on August 13, 2021. (Notice of

 Removal, Doc. 1, ¶ 1). On August 15, 2021, defendant Governor Andy

 Beshear removed the case to this Court invoking federal question

 jurisdiction and supplemental jurisdiction over plaintiffs’ state

 law claims. Following the recusal of the drawing judge, the case

 was assigned to the undersigned. (Doc. 4).

       On August 19, 2021, plaintiffs filed an Amended Complaint

 adding additional allegations in support of their First Amendment

 claim, as well as a prayer for damages. (Doc. 9).

       The case is now before the Court on plaintiffs’ Verified

 Petition for Declaration of Rights and Motion for Injunctive Relief

 (Doc.    6-1   at    2-39,   Doc.    6-2       at   2-36,    Doc.   6-3       at   2-14)

 (“Complaint”) and Plaintiffs’ Motion for an Ex-Parte Emergency

 Motion   for   Injunctive      Relief    (Doc.      1-4     at   2-5).   Plaintiffs’

 allegations    are    verified      by   Dr.    Jessica     Twehues,      a    licensed

 psychologist and parent of three of the plaintiff children, (Docs.

 1-5, 8).

       Finding that plaintiffs’ Motion for an Ex-Parte Emergency

 Motion for Injunctive Relief is well taken, the Court issues this

 Memorandum     Opinion   and     Order     and      an    accompanying        Temporary

 Restraining Order.




                                           2
Case: 2:21-cv-00096-WOB-CJS Doc #: 11 Filed: 08/19/21 Page: 3 of 8 - Page ID#: 311



                       Factual and Procedural Background

       A.    The Pandemic and Beshear’s Executive Orders

       “On March 6, 2020, as the COVID-19 global pandemic reached

 Kentucky, Governor Andy Beshear declared a state of emergency

 pursuant to Executive Order 2020-15. In the ensuing days and weeks,

 he issued additional executive orders and emergency regulations to

 address the public health and safety issues created by this highly

 contagious disease.” Beshear v. Acree, 615 S.W.3d 780, 786 (Ky.

 2020).

       Governor Beshear’s       ensuing Executive Orders         directed, as

 relevant here, the closure of schools and the imposition of mask

 mandates in public places within the Commonwealth. (Complaint ¶¶

 4-5).

       The authority for these Executive Orders, which soon became

 the subject of litigation in both state and federal courts in

 Kentucky, was Kentucky Revised Statutes, Chapter 39A, the statute

 that establishes a broad emergency management system in Kentucky.

 See generally Acree, 615 S.W.3d at 799-800 (discussing the history

 of KRS 39A).

       As part of the firestorm of litigation surrounding Governor

 Beshear’s COVID-related Executive Orders, the Supreme Court of

 Kentucky, in Acree, heard claims brought by business owners who

 challenged the Governor’s authority to declare a state of emergency

 and to issue certain orders related to the pandemic.

                                        3
Case: 2:21-cv-00096-WOB-CJS Doc #: 11 Filed: 08/19/21 Page: 4 of 8 - Page ID#: 312



       In a decision issued on November 12, 2020, the Court largely

 rejected these challenges. Specifically, the Court disagreed with

 plaintiffs that the law giving Beshear the authority to take the

 challenged actions violated a principle called the “nondelegation

 doctrine.”    Id.   at   809-13.   This    simply   means   that,   generally

 speaking, the legislative branch of our government (here, the

 General Assembly) cannot give its lawmaking authority to the

 Executive Branch (here, the Governor). The Court reached this

 conclusion because the law in question was not open-ended but

 instead placed certain restrictions on the Governor’s authority,

 the details of which are lengthy and not relevant here. Id.

       However, the Supreme Court of Kentucky made another important

 point.     Invoking longstanding democratic principles, the Court

 noted (prophetically, it would appear): “There is nothing wrong

 with this [delegation of authority] so long as the delegating

 authority retains the right to revoke the power.” Id. at 810

 (quoting Commonwealth v. Associated Industries of Kentucky, 370

 S.W.2d 584, 588 (Ky. 1963)) (emphasis added).

       In other words, the General Assembly, through legislative

 action, can take back what it has given. In early 2021, it did

 just that.

       B.     The General Assembly Takes Action

       During the 2021 legislative session, the Senate passed two

 bills (Senate Bills 1 and 2), and the House passed a bill (House

                                        4
Case: 2:21-cv-00096-WOB-CJS Doc #: 11 Filed: 08/19/21 Page: 5 of 8 - Page ID#: 313



 Bill 1) and a Joint Resolution, which collectively amended KRS

 39A, placing limits on the Governor’s authority to issue Executive

 Orders    and   regulations     relating    to    the   COVID-19        pandemic.

 (Complaint ¶¶ 6-10). The Governor vetoed each of these measures,

 but his vetoes were overridden by the General Assembly and the

 measures thus became law. (Id.).

       House Joint Resolution 77 provided that all COVID-19 related

 executive orders, unless specifically ratified by that resolution,

 were no longer in force or effect. (Doc. 6-2 at 2). This caused

 the Governor’s most recent declaration of a state of emergency to

 expire.

       Next, Senate Bill 1 amended KRS 39A.090(3) to provide that

 once an executive order declaring a state of emergency has expired,

 the Governor “shall not declare a new emergency or continue to

 implement any of the powers enumerated in this chapter based upon

 the same or substantially similar facts and circumstances as the

 original declaration or implementation without the prior approval

 of the General Assembly.” (Doc. 6-1 at 23-24) (emphasis added).

 Senate Bill 1 also amended KRS 39A.090(2)(a)(1) to provide that

 any   Executive    Order    restricting     the   functioning      of    certain

 institutions, including schools, shall be in effect for no longer

 than 30 days unless the General Assembly approves an extension.

 (Doc. 6-1 at 23).




                                        5
Case: 2:21-cv-00096-WOB-CJS Doc #: 11 Filed: 08/19/21 Page: 6 of 8 - Page ID#: 314



       C.    The August 10, 2021 Executive Order

       Notwithstanding the above legislation, on August 10, 2021,

 Governor Beshear unilaterally issued new Executive Order 2021-585

 which: (1) declared a state of emergency in Kentucky based upon

 COVID-19; and (2) ordered that “[a]ll individuals – all teachers,

 staff, students, and visitors – must cover their nose and mouth

 with a face covering when indoors in all public and private

 preschool,    Head   Start,    elementary,     middle,    and   high   schools

 (preschool through grade 12) in Kentucky, including but not limited

 to inside of vehicles used for transportation such as school buses,

 regardless of vaccination status.” (Doc. 6-3 at 9-11).

       In direct response to this Executive Order, the Diocese of

 Covington, which had previously announced that masks would be

 optional in its schools upon commencement of the 2021-2022 school

 year, announced that masks would now be mandatory. (Doc. 6-3 at 2-

 6). St. Joseph School sent an email to plaintiffs informing them

 of the mask requirement, noting that it applied to children as

 young as 2 years old. (Dc. 6-2 at 5).

       This lawsuit followed.2


 2 The Court is aware that multiple cases involving the amendments
 to KRS 39A and the Governor’s recent Executive Orders are pending
 at various levels in Kentucky state courts. For example, plaintiffs
 attach to their complaint a copy of a lengthy decision issued on
 August 15, 2021, in which the Boone Circuit Court found the recent
 enactments constitutional and declared that Governor Beshear’s
 actions and orders in contravention of the statutes are
 unconstitutional, void, and without legal effect. Ridgeway

                                        6
Case: 2:21-cv-00096-WOB-CJS Doc #: 11 Filed: 08/19/21 Page: 7 of 8 - Page ID#: 315



                                    Analysis

        Having recounted the above facts, there is little that remains

 to be said.

        Plaintiffs have shown a likelihood of success on the merits

 of their claim that the Governor’s unilateral issuance of Executive

 Order 2021-585, without the prior approval of the General Assembly,

 violates KRS39A.090(3), which is the product of House Bill 1,

 Senate Bill 1, Senate Bill 2, and House Joint Resolution 77, all

 passed by the Kentucky General Assembly in its 2021 session.

        The Executive Branch cannot simply ignore laws passed by the

 duly-elected representatives of the citizens of the Commonwealth

 of Kentucky. Therein lies tyranny. If the citizens dislike the

 laws passed, the remedy lies with them, at the polls.

        Therefore, having reviewed the record, the Court finds that

 plaintiffs’ emergency motion for a temporary restraining order is

 well   taken.   The   full   reasons    therefor   are   set   forth   in   the




 Properties, LLC dba Beans Café & Bakery, et al. v. Beshear, Case
 No. 20-CI-678 (Doc. 6-2 at 7-36). That opinion references other
 cases dealing with these issues which are pending in Kentucky.
      However, to the extent that plaintiffs’ claims arise under
 federal law, rulings by the state courts are not binding on this
 Court. And, as to plaintiff’s state law claims, this federal
 court’s task is to predict how the Supreme Court of Kentucky would
 rule on them. State Auto Property and Casualty Ins. Co. v. Hargis,
 785 F.3d 189, 195 (6th Cir. 2015).


                                        7
Case: 2:21-cv-00096-WOB-CJS Doc #: 11 Filed: 08/19/21 Page: 8 of 8 - Page ID#: 316



 Temporary        Restraining     Order   that   shall    enter       concurrently

 herewith.3

       Therefore, having reviewed this matter, and the Court being

 advised,

       IT IS ORDERED that:

       (1) Plaintiffs’ Motion for an Ex-Parte Emergency Motion for

 Injunctive Relief (Doc. 1-4 at 2-5) be, and is hereby, GRANTED. A

 Temporary Restraining Order shall enter concurrently herewith; and

       (2)    A    hearing   on   plaintiffs’    motion   for     a   preliminary

 injunction be, and is hereby, SET FOR AUGUST 24, 2021 AT 1:00 p.m.

 in Courtroom A.



       This 19th day of August 2021.




 3 The Court will defer consideration of plaintiffs’ other causes
 of action to further proceedings.

                                          8
